Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 05/25/2021 has been entered and considered by the examiner.

Drawings
The drawings filed on 02/26/2021, has been accepted for examination.  


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt et al. (2018/0113052 A1).

Regarding claim 1, Schmitt discloses a method for determining a radial refractive index profile of an object is included in a method for determining the refractive index profile of a preform (figs. 1-5), the method comprising: 
(a) providing the object, the object including a cylindrical optical object (optical fiber(s)) which has a cylinder longitudinal axis around which at least one layer k with a layer radius rk and with a layer refractive index nk extends radially wherein the at least one layer is not substantially step-index (see abstract) [par. 0001, 0012, 0014, and 0034]; 
(b) measuring the deflection function of the object and transforming the measured data into a measured refractive index profile (see abstract) [pars. 0001, 0007-9, 0015, 0026 and 0074]; 
(c) assuming (a thing that is accepted as true, without proof as in assumption) a refractive index level and radius for the layer of the object being evaluated and calculating a compensation level refractive index profile [pars. 0085 0096 and 0097]]; 
(d) generating a theoretical deflection function corresponding to the assumed refractive index level and radius and transforming the generated data into a fitting refractive index profile; (e) comparing the fitting refractive index profile to the measured refractive index profile and evaluating the comparison against a predetermined accuracy level for the layer of the object being evaluated pars. 0004, 0008-9, 0015 and 0023]; 
(f) repeating steps (c) and (d) iteratively until the predetermined accuracy level has been achieved (higher accuracy is achieved) [pars. 0070, 0102] [pars. 0004, 0008-9, 0015 and 0023]; (g) determining whether the object has another layer to evaluate and compensate; (h) repeating steps (c) through (f) for each layer of the object until no further layers of the object remain to be evaluated and compensated [pars. 0015, 0023, 0065, 0098-99 and 0103]; and 
(i) calculating a measurement artifact compensated (correction) refractive index profile for the object [par. 0077, 0038, 0060, 0084].
As to claims 2-4, Schmitt further discloses a method that is implemented using limitations such as, wherein the step (b) of measuring the deflection function includes measuring a deflection angle distribution x(y) by directing an entry beam at an entry point into the cylindrical optical object in a direction transverse to the cylinder longitudinal axis, wherein the deflection angle W is defined as the angle between an exit beam relative to the entry beam, and y is the distance between the cylinder longitudinal axis and the entry point of the entry beam in a Cartesian coordinate system (claim 2) (see abstract)[pars. 0001, 0005, 0015, 0023 and 0034-35]; wherein the transforming steps are carried out on the basis of Abel transformations (claim 3)[pars. 0003, 0007-8, 0023, 0049, 0075 and 0091]; and wherein the predetermined accuracy level is about 99% or more (higher accuracy is achieved) [pars. 0070, 0102] (claim 4).
As to claims 5-9, Schmitt also discloses a method that is implemented using limitations such as, wherein the at least one layer includes an outer layer an outer cladding and at least one inner layer an inner cladding, and the outer layer is the first layer to be evaluated in step (c) [pars. 0074-76] (claim 5); wherein, in the step of determining whether the object has another layer to evaluate and compensate, a layer is the layer between a boundary or edge of the object and a refractive index discontinuity or between two refractive index discontinuities [pars. 0007, 0009-11, 0034 and 0037] (claim 6); wherein the step of calculating a measurement artifact compensated refractive index profile includes adding the measured refractive index profile to the compensation level refractive index profile and subtracting (eliminating) the fitting refractive index profile [pars. 0069, 0102] (claim 7); wherein the object provided in step (a) is a fiber preform (see Title) [pars. 0001-2] (claim 8); and further comprising the step of using the measurement artifact compensated refractive index profile for the adaptation of a preform manufacturing process [pars. 0071] (Schmitt, claim 14) (claim 9). 
As to claim 10, Schmitt also discloses a method for determining a radial refractive index profile of an object is included in a method for determining the refractive index profile of a preform (figs. 1-5), the method comprising: 
(a) providing the object, the object including a cylindrical optical object (optical fiber(s)) which has a cylinder longitudinal axis around which at least one layer k with a layer radius rk and with a layer refractive index nk extends radially wherein the at least one layer is not substantially step-index (see abstract) [par. 0001, 0012, 0014, and 0034]; 
(b) measuring the deflection function of the object and transforming the measured data into a measured refractive index profile via Abel transformation (see abstract) [pars. 0001, 0007-9, 0015, 0026, 0049, 0074-75 and 0091]
(c) assuming (a thing that is accepted as true, without proof as in assumption) a refractive index level and radius for the layer of the object being evaluated and calculating a compensation (correction) level refractive index profile [pars. 0085 0096 and 0097]; 
 (d) generating a theoretical deflection function corresponding to the assumed refractive index level and radius and transforming the generated data into a fitting refractive index profile via Abel transformation [pars. 0003, 0007-8, 0023, 0049, 0075 and 0091]; (e) comparing the fitting refractive index profile to the measured refractive index profile and evaluating the comparison against a predetermined accuracy level for the layer of the object being evaluated, wherein the predetermined accuracy level is about 90% or more (higher accuracy is achieved) (f) repeating steps (c) and (d) iteratively until the predetermined accuracy level has been achieved [pars. 0070, 0102] [pars. 0004, 0008-9, 0015 and 0023]; 
 (g) determining whether the object has another layer to evaluate and compensate compensated [pars. 0015, 0023, 0065, 0098-99 and 0103], wherein a layer is the layer between a boundary or edge of the object and a refractive index discontinuity or between two refractive index discontinuities [pars. 0007, 0009-11, 0034 and 0037]; 
(h) repeating steps (c) through (f) for each layer of the object until no further layers of the object remain to be evaluated and compensated [pars. 0015, 0023, 0065, 0098-99 and 0103]; and 
(i) calculating a measurement artifact compensated (correction) refractive index profile for the object [par. 0077, 0038, 0060, 0084] by adding the measured refractive index profile to the compensation level refractive index profile and subtracting (eliminating) the fitting refractive index profile [pars. 0069, 0102].
As to claims 11-, Schmitt also discloses a method that is implemented using limitations such as,
11. The method according to claim 10, wherein the step (b) of measuring the deflection function includes measuring a deflection angle distribution x(y) by directing an entry beam at an entry point into the cylindrical optical object in a direction transverse to the cylinder longitudinal axis, wherein the deflection angle W is defined as the angle between an exit beam relative to the entry beam, and y is the distance between the cylinder longitudinal axis and the entry point of the entry beam in a Cartesian coordinate system (see abstract)[pars. 0001, 0005, 0015, 0023 and 0034-35] (claim 11);
wherein the at least one layer includes an outer layer an outer cladding and at least one inner layer an inner cladding, and the outer layer is the first layer to be evaluated in step (c) (claim 12); wherein the object provided in step (a) is a fiber preform (see Title) [pars. 0001-2](claim 13); further comprising the step of using the measurement artifact compensated refractive index profile for the adaptation of a preform manufacturing process [pars. 0071] (Schmitt, claim 14) (claim 14)
As to claim 15, Schmitt discloses a method for determining a radial refractive index profile of a cylindrical optical fiber preform is included in a method for determining the refractive index profile of a preform (see Title and abstract)(figs. 1-5), the method comprising: 
(a) providing the preform, the preform having a cylinder longitudinal axis around which at least one layer k with a layer radius rk and with a layer refractive index nk extends radially wherein the at least one layer is not substantially step-index (see abstract) [par. 0001, 0012, 0014, and 0034]; 
(b) measuring the deflection function of the preform and transforming the measured data into a measured refractive index profile via an Abel transformation (see abstract) [pars. 0001, 0007-9, 0015, 0026, 0049, 0074-75 and 0091], wherein the deflection function is derived by measuring a deflection angle distribution x(y) by directing an entry beam at an entry point into the preform in a direction transverse to the cylinder longitudinal axis, wherein the deflection angle W is defined as the angle between an exit beam relative to the entry beam, and y is the distance between the cylinder longitudinal axis and the entry point of the entry beam in a Cartesian coordinate system (see abstract)[pars. 0001, 0005, 0015, 0023 and 0034-35]; 
(c) assuming (a thing that is accepted as true, without proof as in assumption) a refractive index level and radius for the layer of the preform being evaluated and calculating a compensation (correction) level refractive index profile, wherein the at least one layer includes an outer layer (outer cladding) and at least one inner layer (inner cladding), and the outer layer is the first layer to be evaluated [pars. 0074-76]; 
(d) generating a theoretical deflection function corresponding to the assumed refractive index level and radius and transforming the generated data into a fitting refractive index profile via an Abel transformation [pars. 0003, 0007-8, 0023, 0049, 0075 and 0091]; (e) comparing the fitting refractive index profile to the measured refractive index profile and evaluating the comparison against a predetermined accuracy level for the layer of the preform being evaluated, wherein the predetermined accuracy level is about 90% or more (higher accuracy is achieved); (f) repeating steps (c) and (d) iteratively until the predetermined accuracy level has been achieved [pars. 0070, 0102] [pars. 0004, 0008-9, 0015 and 0023]; 
(g) determining whether the preform has another layer to evaluate and compensate [pars. 0015, 0023, 0065, 0098-99 and 0103], wherein a layer is the layer between a boundary or edge of the preform and a refractive index discontinuity or between two refractive index discontinuities [pars. 0007, 0009-11, 0034 and 0037]; 
 (h) repeating steps (c) through (f) for each layer of the preform until no further layers of the preform remain to be evaluated and compensated [pars. 0015, 0023, 0065, 0098-99 and 0103]; 
(i) calculating a measurement artifact compensated (correction) refractive index profile [par. 0077, 0038, 0060, 0084] for the preform by adding the measured refractive index profile to the compensation level refractive index profile and subtracting (eliminating) the fitting refractive index profile [pars. 0069, 0102]; and 
(j) using the measurement artifact compensated refractive index profile to adapt a preform manufacturing process [pars. 0071] (Schmitt, claim 14).




 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method for determining a radial refractive index profile of an object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2877